COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-431-CV

IN RE DAVID MICHAEL SHEID                                              RELATOR

                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                           MEMORANDUM OPINION 1

                                       ------------

         The court has considered relator’s petition for writ of mandamus and is

of the opinion that the petition is moot because the trial court granted relator’s

bill of review in the underlying proceeding. Accordingly, relator’s petition for

writ of mandamus is dismissed as moot.




                                                      PER CURIAM


PANEL: MCCOY, DAUPHINOT, and GARDNER, JJ.

DELIVERED: January 20, 2009




   1
       … See T EX. R. A PP. P. 47.4.